Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 11/01/2022, the following occurred: Claims 1, 7, 11 and 16 have been amended. 
In the amendment dated 10/04/2022, the following occurred: Claims 1, 11, 16 and 22 have been amended. 
In the amendment dated 04/29/2022, the following occurred: Claims 1, 11 and 16 have been amended. Claims 2, 3, 10, 15, and 20 were canceled.
In the amendment dated 01/05/2022, the following occurred: Claims 1, 11, 16 and 21 have been amended. Claims 2, 3, 10, 15, and 20 have been canceled.
In the amendment dated 08/25/2021, the following occurred: Claims 1, 2, 4-9, 11-13, 16-18 have been amended. Claims 3, 10, 15, and 20 have been canceled. Claims 21 and 22 have been added.
Claims 1, 4-9, 11-14, 16-19 and 21-22 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/01/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Wayne (US 2017/0178043) and in further view of Serbetciouglu (US 5719918).

REGARDING CLAIM 1 
Nakamura discloses a system for generating a report, comprising: a processor to: train a machine learning technique using a plurality of historical reports comprising at least one section with data representing patient information, clinic information, a finding, a recommendation, or a combination thereof, use the machine learning technique to extract one or more features from the plurality of historical reports and update a classifier based on the one or more features ([abstract] teaches algorithms to classify and characterize data. [0016] teaches automatically and continuously classifying, characterizing, and integrating patient and clinical data to produce and refine findings, predictions, and recommendations (collectively, such findings, predictions, and recommendations are referred to herein as “insights”) [0021] teaches patient data to include medical history and family history reports (interpreted by examiner as historical reports). [0026] teaches the use of an algorithms and [0047] teaches the use of machine learning models and algorithms employing such models may be updated continuously as training data becomes deployed to the information system (interpreted by examiner as machine learning technique). [0115] teaches training data and that algorithm may include the collection of patient data examples to use for training and validation (interpreted by examiner as training machine learning technique) [0031] teaches processing patient data (e.g. extracting relevant features) and update the patient data cache. [0037] teaches the rules engine continuously monitors the patient data cache for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like (interpreted by examiner as classifier based on the one more feature) [0072] teaches algorithm can learn and improve); display report information and receive user input ([0046] teaches displaying patient data. [0019] teaches receiving data inputs and [0020] teaches receiving patient data. [0021] teaches patient data including report information (interpreted by examiner as processor to display report information and receive user input). see also Fig. 2A and associated text); analyze, using machine learning techniques, said report information and user input in comparison to at least one rule to generate a report update action, and provide the report update action to user ([0013] teaches processing patient data (interpreted as report, see [0021] teaches patient data containing radiology reports) into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches an algorithm analysis associated with rules (interpreted by examiner as analyze, using machine learning techniques, said report information and user input in comparison to at least one rule to generate a report update action). [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as and provide the report update action to user)) and wherein the report update action further comprises providing an on-the-fly reminder comprising a violation displayed around the region of interest along with an in-place correction ([0084] teaches providing reminders and [0085] teaches the operations of the information system may result in identifying actionable findings and reminding clinicians to follow up on them as appropriate-automatically finding discrepancies with respect to significant findings between diagnostic reports and studies (interpreted by examiner as providing an in-place correction). [0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes). [0057] teaches diagnostic errors such as missed findings and [0110] teaches the system can reduce missed findings and that the algorithms are adapted to identify clinically relevant findings that users were not looking for and may have otherwise missed (interpreted by examiner as the violation), as each of the algorithms may leverage as much available data as possible to produce the most accurate results possible).

Nakamura does not explicitly disclose, however Tuzoff discloses:
wherein the report update action comprises an initial suggestion representing a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises an initial suggestion representing a region of interest within a medical image))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the report to include region of interest as taught by Tuzoff with the motivation of augmenting images to increase the variety of available dataset (Tuzoff at [0036]).
Nakamura and Tuzoff do not explicitly disclose, however Wayne discloses:
wherein the violation indicates that the user input conflicts with at least one legal requirement and that the at least one legal requirement has priority over the user input (Wayne at [0030] teaches generating a layout in accordance with user inputs and layout rules (e.g., local building codes, etc.) (interpreted by examiner as legal requirements). [0031] teaches rules to detect design potential errors (interpreted by examiner as the rules engine and the analyses of Nakamura to identify a rule violation). A common example of a knowledge-based system is the grammar checking function found in most commercial word processors whereby many rules of English grammar have been encoded and are automatically applied to text documents to highlight potential errors and suggest corrective action (interpreted by examiner as violations indicate user input, of Nakamura, conflicts with rules/legal requirements. The Examiner notes that it is understood that word checks in Word are performed on words inputted by a user using a keypad). [0050] teaches designer input (interpreted by examiner as user input of Nakamura) [0097] teaches modules that conflict with one or more design rules, such as violating setback requirements for exhaust fans (interpreted by examiner as violations that conflict with legal requirements), are marked illegal, and thereafter removed or otherwise taken out of the active layout (interpreted by examiner as legal requirements take priority));

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nakamura and Tuzoff with teaching of Wayne since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary and secondary reference using, indicating violations that the user input conflicts with at least one legal requirement and that the at least one legal requirement has priority over the user input as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Nakamura, Tuzoff and Wayne do not explicitly disclose, however Serbetciouglu discloses:
determine that the report update action is not responded to in a predetermined period of time; and send the report update action to a second user (Serbetciouglu at [18:2-37] teaches detecting a no response from THS 312  within a predetermined time period and if no reply is received (interpreted by examiner as detect that the report update action is not responded to) then the terminal (interpreted by examiner as the processor) will re-send the query (interpreted by examiner as the update action) to another THS (interpreted by examiner as the second user). [abstract] teaches query to a database (interpreted by examiner as the report) and [8:24-28] teaches to query, interact or update).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nakamura, Tuzoff and Wayne with teaching of Serbetciouglu since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary and third reference using determining that the report update action is not responded to in a predetermined period of time and sending the report update action to a second user, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.


REGARDING CLAIM 4
Nakamura, Tuzoff, Wayne and Serbetciouglu disclose the limitation of claim 1.
Tuzoff, Wayne and Serbetciouglu do not disclose, however Nakamura further discloses:
The system of claim 1, wherein: the report information includes radiology information; and the processor display a radiology image (Nakamura at [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images. [0046] teaches displaying patient data (interpreted by examiner as the report information includes radiology information; and the processor display a radiology image)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Wayne (US 2017/0178043), in view of Serbetciouglu (US 5719918) and in further view of Kohli (US 2019/0156921).

REGARDING CLAIM 9
Nakamura, Tuzoff, Wayne and Serbetciouglu disclose the limitation of claim 1.
Tuzoff, Wayne and Serbetciouglu do not disclose, however Nakamura further discloses:
The system of claim 1, wherein: the report information is radiology report information and analyze the radiology report information (Nakamura at [0013] teaches analyzing clinical and medical data and [0021] teaches clinical data to include radiology reports. [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images (interpreted by examiner as the report information is radiology report information and analyze the radiology report information)); 

Nakamura, Tuzoff, Wayne and Serbetciouglu do not disclose, however Kohli further discloses:
and the processor is to analyze information to detect at least one of a double negative, a defensive posturing, an ambiguous vocabulary, a hedge vocabulary, a quantitative adjective, or a generalization (Kohli at [0133] teaches a processing engine (interpreted by examiner as rule/wording/vocabulary engine) that processes input text documents and metadata (interpreted by examiner as the report information of Nakamura) by data mining and applying NLP techniques to process the data based on one or more vocabularies, ontologies, etc. (interpreted by examiner as the processor is to analyze information to detect at least one of ambiguous vocabulary or hedge vocabulary)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Wayne  and Serbetciouglu to incorporate the analysis of information as taught by Kohli with the motivation of eliminating technological limitations on associated systems to allow for tangible correlation between healthcare data (Kohli at [0004]).
 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Wayne (US 2017/0178043), in view of Serbetciouglu (US 5719918) and in further view of Wright (US 2019/0122769).

REGARDING CLAIM 5
Nakamura, Tuzoff, Wayne and Serbetciouglu disclose the limitation of claims 1 and 4.
Nakamura, Tuzoff, Wayne and Serbetciouglu do not disclose, however Wright further discloses:
The system of claim 4, wherein the processor is to analyze the report information in comparison with a preferences of an intended recipient and generates a report update action, wherein the report update action comprises a recommendation for altering the report to fit with the preference of the intended recipient (Wright at [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports. In some embodiments, the healthcare data analysis and recommendation system may have various options allowing a user to select or deselect certain logics and algorithms to be used in creating customized patient reports. The recommendations and/or reports can be customized according to, for example, health clinic/provider preferences (interpreted by examiner as processor is to analyze the report information in comparison with a preferences of an intended recipient and generates a report update action, wherein the report update action comprises a recommendation for altering the report to fit with the preference of the intended recipient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Wayne and Serbetciouglu to incorporate the health data processing and treatment recommendation as taught by Wright with the motivation of collecting and analyzing medical data through an automated and complex algorithmic system that quickly and efficiently provides treatment recommendations (Wright at [0003]).

REGARDING CLAIM 6
Nakamura, Tuzoff, Wayne and Serbetciouglu disclose the limitation of claim 1 and 4.
Nakamura, Tuzoff, Wayne, Serbetciouglu and Wright disclose the limitation of claim 5.
Nakamura, Tuzoff, Wayne and Serbetciouglu do not disclose, however Wright further discloses:
The system of claim 5, wherein: the intended recipient is a patient or a referring physician (Wright at [0101] teaches the recipient can be a health provider (patient or other user)).

REGARDING CLAIM 7 
Nakamura, Tuzoff, Wayne and Serbetciouglu disclose the limitation of claim 1.
Nakamura, Tuzoff, Wayne and Serbetciouglu do not disclose, however Wright further discloses:
The system of claim 1, wherein: said analyzing the report information and the user input comprises one or more of a financial, healthcare system, industry, care based, or safety requirements (Wright at [0020] teaches a report approval interface configured to allow a user to approve, modify, and/or reject the generated dynamic patient health reporting interface comprising (interpreted by examiner as analyzing the report information). [0057] teaches user input and a user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report and education portals that provide patients with further information regarding treatment regimens or medications (interpreted by examiner as the user input comprises care based)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Wayne and Serbetciouglu to incorporate the analyzation method as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

REGARDING CLAIM 8
Nakamura, Tuzoff, Wayne and Serbetciouglu discloses the limitation of claim 1.
Tuzoff, Wayne, Serbetciouglu and Wright do not disclose, however, Nakamura further discloses:
The system of claim 1, wherein said analyzing to generate a report update action comprises: analyzing the user input and the report information to identify report recommendation (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches analysis associated with rules. [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as analyzing to generate a report update action comprises: analyzing the user input and the report information to identify report recommendation)); performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation (Nakamura at [0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes). [019] teaches the system requests and receives data inputs from clinical systems (e.g., clinical data sources 122). Further, the system 110 processes and evaluates the obtained data through use of the patient data cache 112, the rules engine 114, the broker 116, the algorithms 118, and the results engine 120, and the system 110 generates and provides an output to via a dashboard system 130. [0026] teaches analysis associated with rules (interpreted by examiner performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation)); 

Nakamura, Tuzoff, Wayne and Serbetciouglu do not disclose, however Wright further discloses:
evaluating the user input and the report information to identify useful output recommendation based on recipient information; and providing an update action, said update action including at least one of the report recommendation, the rule violation, or the useful output recommendation (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report and [0058] teaches a report interface comprising one or more recommendation (interpreted by examiner as evaluating the user input and the report information to identify useful output recommendation based on recipient information). [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports (interpreted by examiner as providing an update action, said update action including at least one of the report recommendation, or useful output recommendation))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Wayne and Serbetciouglu to incorporate the output recommendations as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

Claims 11, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Serbetciouglu (US 5719918), in view of Wright (US 2019/0122769), in view of Kumar (US 2011/0178389), in view of Goldberg (US 2013/0096379) and in further view of Wayne (US 2017/0178043).

REGARDING CLAIM 11
Nakamura discloses training a machine learning technique using a plurality of historical reports comprising at least one section with data representing patient information, clinic information, a finding, a recommendation, or a combination thereof, using the machine learning technique to extract one or more features from the plurality of historical reports and update a classifier based on the one or more features (Nakamura [abstract] teaches algorithms to classify and characterize data. [0016] teaches automatically and continuously classifying, characterizing, and integrating patient and clinical data to produce and refine findings, predictions, and recommendations (collectively, such findings, predictions, and recommendations are referred to herein as “insights”) [0021] teaches patient data to include medical history and family history reports (interpreted by examiner as historical reports). [0026] teaches the use of an algorithms (interpreted by examiner as machine learning technique) [0047] teaches the use of machine learning models and algorithms employing such models may be updated continuously as training data becomes deployed to the information system (interpreted by examiner as machine learning technique). [0115] teaches training data and that algorithm may include the collection of patient data examples to use for training and validation (interpreted by examiner as training machine learning technique) [0031] teaches processing patient data (e.g. extracting relevant features) and update the patient data cache. [0037] teaches the rules engine continuously monitors the patient data cache for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like (interpreted by examiner as classifier based on the one more feature) [0072] teaches algorithm can learn and improve); receive user input and report information (Nakamura at [0046] teaches displaying patient data. [0019] teaches receiving data inputs and [0020] teaches receiving patient data. [0021] teaches patient data including report information (interpreted by examiner as receiving user input and report information)); analyzing, using machine learning technique, the user input and the report information to identify report recommendation (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches analysis associated with rules. [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as analyzing to generate a report update action comprises: analyzing the user input and the report information to identify report recommendation)); performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation (Nakamura at [0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes). [019] teaches the system requests and receives data inputs from clinical systems (e.g., clinical data sources 122). Further, the system 110 processes and evaluates the obtained data through use of the patient data cache 112, the rules engine 114, the broker 116, the algorithms 118, and the results engine 120, and the system 110 generates and provides an output to via a dashboard system 130. [0026] teaches analysis associated with rules (interpreted by examiner performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation));  and wherein the report update action further comprises providing an on-the-fly reminder comprising a violation displayed around the region of interest along with an in-place correction ([0084] teaches providing reminders and [0085] teaches the operations of the information system may result in identifying actionable findings and reminding clinicians to follow up on them as appropriate-automatically finding discrepancies with respect to significant findings between diagnostic reports and studies (interpreted by examiner as providing an in-place correction). [0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes). [0057] teaches diagnostic errors such as missed findings and [0110] teaches the system can reduce missed findings and that the algorithms are adapted to identify clinically relevant findings that users were not looking for and may have otherwise missed (interpreted by examiner as the violation), as each of the algorithms may leverage as much available data as possible to produce the most accurate results possible).

Nakamura does not disclose, however Tuzoff further discloses:
wherein the report update action comprises an initial suggestion representing a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises an initial suggestion representing a region of interest within a medical image))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the report to include region of interest as taught by Tuzoff with the motivation of augmenting images to increase the variety of available dataset (Tuzoff at [0036]).

Nakamura and Tuzoff do not disclose, however Wright further discloses:
evaluating the user input and the report information to identify useful output recommendation based on recipient information; and providing an update action, said update action including a report recommendation and either a rule violation, or the useful output recommendation (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report and [0058] teaches a report interface comprising one or more recommendation (interpreted by examiner as evaluating the user input and the report information to identify useful output recommendation based on recipient information). [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports (interpreted by examiner as providing an update action, said update action including at least one of the report recommendation and useful output recommendation))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura and Tuzoff to incorporate the output recommendations as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

Nakamura, Tuzoff and Wright do not disclose, however Kumar further discloses:
and wherein the report update action provides a likelihood that a cancer is present in the region of interest (Kumar at [0009] teaches imaging for detecting cancer and measuring based on flow of blood and of vessels (interpreted by examiner as the region of interest comprises a blood vessel) [0011] teaches region of interest identified in images and [0016] teaches regions of interest are usually defined by a radiologist based on information available in MRI that can provide useful information about cancer (interpreted by examiner as report update action, of Tuzoff, provides a likelihood that a cancer is present in the region of interest)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff and Wright to incorporate the methods of cancer detection as taught by Kumar with the motivation of improving the identification of potentially cancerous regions for biopsy or therapy procedures, by utilizing different imaging modalities that may provide improved tissue contrast (Kumar at [0007]).

Nakamura, Tuzoff, Kumar and Wright do not disclose, however Goldberg further discloses:
the region of interest comprises a bronchi (Goldberg at [0023] teaches region of interest comprising a bronchi)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Kumar and Wright to incorporate the region of interest comprises a bronchi as taught by Goldberg with the motivation of providing visual input on demand without interrupting an ongoing procedure. (Goldberg at [0007]).

Nakamura, Tuzoff, Kumar, Wright and Goldberg do not disclose, however further Serbetciouglu discloses:
and wherein providing the update action further comprises detecting that the report update action is not responded to in a predetermined period of time and sending the report update action to a second user (Serbetciouglu at [18:2-37] teaches detecting a no response from THS 312  within a predetermined time period and if no reply is received (interpreted by examiner as detect that the report update action is not responded to) then the terminal (interpreted by examiner as the processor) will re-send the query (interpreted by examiner as the update action) to another THS (interpreted by examiner as the second user). [abstract] teaches query to a database (interpreted by examiner as the report) and [8:24-28] teaches to query, interact or update),

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nakamura and Tuzoff with teaching of Serbetciouglu since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary and secondary reference using determining that the report update action is not responded to in a predetermined period of time and sending the report update action to a second user, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Nakamura, Tuzoff, Kumar, Wright, Goldberg and Serbetciouglu do not disclose, however further Wayne discloses:
and wherein the violation indicates that the user input conflicts with at least one legal requirement and that the at least one legal requirement has priority over the user input (Wayne at [0030] teaches generating a layout in accordance with user inputs and layout rules (e.g., local building codes, etc.) (interpreted by examiner as legal requirements). [0031] teaches rules to detect design potential errors (interpreted by examiner as the rules engine and the analyses of Nakamura to identify a rule violation). A common example of a knowledge-based system is the grammar checking function found in most commercial word processors whereby many rules of English grammar have been encoded and are automatically applied to text documents to highlight potential errors and suggest corrective action (interpreted by examiner as violations indicate user input, of Nakamura, conflicts with rules/legal requirements. The Examiner notes that it is understood that word checks in Word are performed on words inputted by a user using a keypad). [0050] teaches designer input (interpreted by examiner as user input of Nakamura) [0097] teaches modules that conflict with one or more design rules, such as violating setback requirements for exhaust fans (interpreted by examiner as violations that conflict with legal requirements), are marked illegal, and thereafter removed or otherwise taken out of the active layout (interpreted by examiner as legal requirements take priority))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Nakamura, Tuzoff, Kumar, Wright, Goldberg and Serbetciouglu with teaching of Wayne since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third, fourth, fifth and sixth reference using, indicating violations that the user input conflicts with at least one legal requirement and that the at least one legal requirement has priority over the user input as found in the seventh reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.



REGARDING CLAIM 12
Nakamura, Tuzoff, Kumar, Wright, Goldberg, Serbetciouglu and Wayne disclose the limitation of claim 11.
Nakamura, Tuzoff, Kumar, Goldberg, Serbetciouglu and Wayne do not explicitly disclose, however Wright further discloses:
The method of claim 11, further comprising: displaying said update action using a user interface (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data (interpreted by examiner as displaying said update action using a user interface)).

REGARDING CLAIM 14
Nakamura, Tuzoff, Kumar, Wright, Goldberg, Serbetciouglu and Wayne disclose the limitation of claim 11.
Nakamura, Tuzoff, Kumar, Goldberg, Serbetciouglu and Wayne do not explicitly disclose, however Wright further discloses:
The method of claim 11, wherein: said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction (Wright at [0057] teaches automatically updating and adjusting based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report (interpreted by examiner as said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction))

REGARDING CLAIM 16 
Claim 16 is analogous to Claim 11 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 11.

REGARDING CLAIMS 17 and 19
Claims 17 and 19 are analogous to Claims 12 and 14 thus Claims 17 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 12 and 14.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Serbetciouglu (US 5719918), in view of Wright (US 2019/0122769), in view of Kumar (US 2011/0178389), in view of Goldberg (US 2013/0096379), in view of Wayne (US 2017/0178043) and in further view Kohli (US 2019/0156921).

REGARDING CLAIM 13
Nakamura, Tuzoff, Kumar, Wright, Goldberg, Serbetciouglu and Wayne disclose the limitation of claims 11 and 12.
Nakamura, Tuzoff, Kumar, Wright, Goldberg, Serbetciouglu and Wayne do not explicitly disclose, however Kohli further discloses:
The method of claim 12, further comprising: receiving user input response in response to the displaying of the update action using the user interface; and modifying the report information based on said user input response (Kohli at [0069] teaches processes data received at the input and generates a result that can be provided to one or more of the output and communication interface. For example, the example processor can take user annotation provided via the input with respect to an image displayed via the output and processor can process updated patient information obtained via the input to provide an updated patient record via the communication interface. [0075] teaches data can be modified and then communicated to another application or system to be modified (interpreted by examiner as receiving user input response in response to the displaying of the update action using the user interface; and modifying the report information based on said user input response)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Kumar, Wright, Goldberg, Serbetciouglu and Wayne to incorporate receiving user input response and modifying the report information based on said user input response as taught by Kohli with the motivation of eliminating technological limitations on associated systems to allow for tangible correlation between healthcare data. (Kohli at [0004]).

REGARDING CLAIM 18
Claim 18 is analogous to Claim 13 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 13.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Wayne (US 2017/0178043), in view of Serbetciouglu (US 5719918), in view of Kumar (US 2011/0178389) and in further view of Goldberg (US 2013/0096379).

REGARDING CLAIM 21
Nakamura, Tuzoff, Wayne and Serbetciouglu disclose the limitation of claim 1.
Nakamura, Wayne and Serbetciouglu do not disclose, however Tuzoff further discloses:
The system of claim 1, wherein the report update action comprises a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises a region of interest within a medical image))

Nakamura, Tuzoff, Wayne and Serbetciouglu do not disclose, however Kumar further discloses:
and wherein the report update action provides a likelihood that a cancer is present in the region of interest (Kumar at [0009] teaches imaging for detecting cancer and measuring based on flow of blood and of vessels (interpreted by examiner as the region of interest comprises a blood vessel) [0011] teaches region of interest identified in images and [0016] teaches regions of interest are usually defined by a radiologist based on information available in MRI that can provide useful information about cancer (interpreted by examiner as report update action, of Tuzoff, provides a likelihood that a cancer is present in the region of interest)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, wayne and Serbetciouglu to incorporate the methods of cancer detection as taught by Kumar with the motivation of improving the identification of potentially cancerous regions for biopsy or therapy procedures, by utilizing different imaging modalities that may provide improved tissue contrast (Kumar at [0007]).

Nakamura, Tuzoff, Wayne, Serbetciouglu and Kumar do not disclose, however Goldberg further discloses:
the region of interest comprises a bronchi (Goldberg at [0023] teaches region of interest comprising a bronchi)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Wayne, Serbetciouglu and Kumar to incorporate the region of interest comprises a bronchi as taught by Goldberg with the motivation of providing visual input on demand without interrupting an ongoing procedure. (Goldberg at [0007]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Wayne (US 2017/0178043), in view of Serbetciouglu (US 5719918), in view of Kumar (US 2011/0178389), in view of Goldberg (US 2013/0096379) and in further view of Wright (US 2019/0122769).

REGARDING CLAIM 22
Nakamura, Tuzoff, Wayne and Serbetciouglu discloses the limitation of claim 1.
 Nakamura, Tuzoff, Wayne, Serbetciouglu, Kumar and Goldberg discloses the limitation of claim 21.
Nakamura, Wayne, Serbetciouglu, Kumar and Goldberg do not disclose, however Tuzoff further discloses:
wherein the report update action comprises a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises a region of interest within a medical image))

Nakamura, Tuzoff, Wayne, Serbetciouglu, and Goldberg do not disclose, however Kumar further discloses:
The system of claim 21, wherein the report update action provides an overlay of the region of interest with additional information related to the cancer (Kumar at [0052] teaches that it has been recognized that it would be desirable to overlay or integrate information obtained from a pre-acquired MRI image with a real-time TRUS image to aid in selecting locations for biopsy or treatment as well as for guiding instruments during such procedures. [0059] teaches acquired MRI images contain region of interest (interpreted by examiner as report update action, of Tuzoff, provides an overlay of the region of interest with additional information related to the cancer)),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Wayne, Serbetciouglu and Goldberg to incorporate the methods of providing an overlay of the region of interest with additional information related to the cancer as taught by Kumar with the motivation of improving the identification of potentially cancerous regions for biopsy or therapy procedures, by utilizing different imaging modalities that may provide improved tissue contrast (Kumar at [0007]).

Nakamura, Tuzoff, Wayne, Serbetciouglu, Kumar and Goldberg do not disclose, however Wright further discloses:
wherein the additional information comprises an input style and linguistics obtained from the user (Wright at [abstract] teaches user input and [0009] teaches user input of medical data into the system. [0057] teaches that the data input are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data. [0105] teaches additional patient data inputs (interpreted by examiner as the additional information of Kumar comprising an input style and linguistics obtained from the user)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff, Wayne, Serbetciouglu, Kumar and Goldberg to incorporate the additional information as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

Response to Arguments
Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-2, 4-9, 11-14, 16-19 and 21-22, the Examiner has considered the Applicant’s arguments, and has cited new art Serbetciouglu to teach “determine that the report update action is not responded to in a predetermined period of time; and send the report update action to a second user” and new art Wayne to teach “the violation indicates that the user input conflicts with at least one legal requirement and that the at least one legal requirement has priority over the user”. Given the broadest reasonable interpretation, the combined cited references teach the claimed features. Please refer to the detailed and updated rejection of claims under U.S.C. §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sheldon (US 2015/0124958) teaches determining appropriate course for representative working to recover payment in arrears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/
Examiner, Art Unit 3626     

/JASON S TIEDEMAN/
Primary Examiner, Art Unit 3626